Title: To Thomas Jefferson from Robert Walsh, 10 December 1822
From: Walsh, Robert
To: Jefferson, Thomas


Dear Sir
Philadelphia
December. 10th 1822
I venture to intrude to the extent of a single page on your kind attention.The place of Civil Engineer to the Board of Public Works of Virginia is vacant; and Major S. H. Long, resident in this city and belonging to the United States corps of Topographical engineers, is a candidate for that place. I know that Major Long is held to be eminently qualified for it, by the gentlemen of this city whose studies and professions render them competent judges in the matter I have had, myself, good opportunities of becoming acquainted with his general information and capacity, his habits of application and exertion, and his moral principles and social manners. In all these respects he appears to me entitled to the highest esteem and confidence.I write upon the presumption that you feel an interest in the election in reference to the good of the State.Always, with Veneration, Your Faithful servantRobert Walsh Jr.